Case: 21-40689     Document: 00516269985         Page: 1     Date Filed: 04/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           April 6, 2022
                                No. 21-40689
                            consolidated with                            Lyle W. Cayce
                                No. 21-40706                                  Clerk
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Luis Trevino-Gomez,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 1:21-CR-339-1
                            USDC No. 2:16-CR-813-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jose Luis
   Trevino-Gomez has moved for leave to withdraw and has filed a brief in


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40689      Document: 00516269985         Page: 2    Date Filed: 04/06/2022




                                    No. 21-40689
                                  c/w No. 21-40706
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Trevino-Gomez has not filed a
   response. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. We concur with counsel’s assessment that the
   appeals present no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from   further   responsibilities   herein,   and   the   APPEALS      ARE
   DISMISSED. See 5th Cir. R. 42.2.




                                         2